                                                                THIS ORDER IS APPROVED.


                                                                 Dated: January 28, 2019



 1
 2
                                                                Brenda Moody Whinery, Chief Bankruptcy Judge
 3                                                              _________________________________

 4
 5
 6
 7                             UNITED STATES BANKRUPTCY COURT

 8                                       DISTRICT OF ARIZONA

 9    In re:                                           Chapter 11
10    GOLD STAR CAPITAL LLC,                           Case No. 4:18-bk-06129-BMW
11                                 Debtor(s).          ORDER DISMISSING CHAPTER 11
                                                       BANKRUPTCY CASE
12
13
14          This matter came before the Court pursuant to the Court’s sua sponte motion to consider
15   dismissal of the case for cause. At a hearing held on December 19, 2018, the Court issued its
16   findings of facts and conclusions of law on the record determining that the Debtor’s Chapter 11
17   Plan was by its terms not confirmable, in part because the case was not filed in good faith, the
18   plan was not proposed in good faith, and because the plan violated 11 U.S.C. § 524(e). An Order
19   Denying Confirmation of Debtor’s Chapter 11 Plan was entered by the Court on January 3, 2019.
20   At the conclusion of the hearing on December 19, 2018, the Court set a hearing on January 23,
21   2019, to consider whether the case should be dismissed. Upon consideration of the Debtor’s
22   Response to the Court’s motion, and arguments presented by counsel, the Court issued its
23   findings of facts and conclusions of law, as set forth on the record on January 23, 2019, which
24   are incorporated herein in their entirety.
25          Based upon the foregoing and for good cause shown;
26          IT IS HEREBY ORDERED that the Debtor’s Chapter 11 case is DISMISSED.
27          DATED AND SIGNED ABOVE.
28

 Case 4:18-bk-06129-BMW         Doc 129 Filed 01/28/19 Entered 01/28/19 15:37:05           Desc
                                 Main Document Page 1 of 1
